MEMORANDUM **
The district court properly granted summary judgment to the United States on Wilkins’s claims of systemic discrimination in the Navy’s early retirement selection process. Statistical evidence that was unrebutted in the district court demonstrated that no systemic discrimination was operating in the early retirement selection process. With regard to Wilkins’s remaining claims involving his selection for early retirement, the district court properly found them within the competence of the Navy’s administrative appeals process; therefore administrative exhaustion is required.1
Wilkins has no standing to pursue his claims that involve generalized critiques of the Navy’s management of the Chaplain Corps, including promotion, because he is no longer in the Navy, and thus there is no case or controversy between him and the United States.2 Discrimination in promotions, were it shown, might, in the absence of other evidence, lend support to the inference Wilkins urged. However, neither Wilkins’s showing nor the rest of the evidence in the record establish a genuine issue of fact regarding selection for early retirement.
Because the discovery Wilkins was seeking was futile, the district court did not abuse its discretion in denying Wilkins’s 56(f) motion or his motion for additional discovery.3
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See Wilkins v. United States, 279 F.3d 782, 789 (9th Cir.2002).


. See Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975).


. See DeGrassi v. City of Glendora, 207 F.3d 636, 643 (9th Cir.2000).